De Courcy, J.
The plaintiffs, Rose Sholsberg and Myer Sholsberg, mother and son, the latter a child of four years, were passengers on an open car of the defendant and were injured while alighting at Breed’s Square in Lynn. There was evidence from which the jury would be warranted in finding the following facts: The body of the car and the running board were crowded with passengers. When approaching Breed’s Square the conductor rang one bell and the car came to a stop at a white post. Mrs. Sholsberg, grasping the handle of the car with her right hand, and with her boy on her left arm, stepped down on the running board and was advancing her right foot toward the ground when the two-bell signal was given, the car started and both plaintiffs were thrown to the ground. The screams of passengers called the attention of the conductor to the accident, and he rang the three-bell — or emergency — signal, in consequence of which the car was brought to a stop some two or three car lengths beyond where the plaintiffs were in the street. The time was about eight o’clock in the evening of July 27.
The contention of the defendant that there was no evidence of negligence on the part of the conductor cannot be sustained. Manifestly he could be found to have been careless if he gave the starting signal while Mrs. Sholsberg was stepping down from the running board; and the testimony of Dora Camberg, “He rang the bell, she fell and he went off,” seems to be direct evidence to that effect. Aside from this testimony the jury might infer, under the circumstances disclosed, that the bell was sounded by, or by authority of, those in charge of the car. Killam v. Wellesley & Boston Street Railway, 214 Mass. 283. In fact the conductor admitted that he took no precaution in the way of inquiry or prohibition to anticipate, prevent or countermand .the ringing of the starting bell -by an unauthorized volunteer, notwithstanding that according to his testimony, the stopping bell had been rung by an intermeddler.
*255The ruling of the trial judge was made on the evidence and no question of pleading was raised. There was evidence which, if believed, would warrant a finding of due care on the part of the plaintiff Rose on her own behalf and as the person in charge of the plaintiff Myer Sholsberg, and of negligence on the part of the defendant; and the cases should have been submitted to the jury.

Exceptions sustained.